 



Exhibit 10.13
eResearchTechnology, Inc.
2008 Bonus Plan
     Set forth below is a summary of the 2008 Bonus Plan recommended by the
Compensation Committee and approved by the Board of Directors on February 19,
2008, to be effective for fiscal 2008.
     The purpose of the plan is to promote the interests of the Company and its
stockholders by providing employees with financial rewards upon achievement of
specified business objectives, and to help the Company attract and retain
employees by providing attractive compensation opportunities linked to
performance results. All of the Company’s employees are eligible to participate
in the plan, subject in some cases to certain waiting periods and with the
exception that certain sales personnel who participate in a separate commission
incentive plan do not participate in the plan.
     In general, awards will be based upon the extent to which a specified
combination of the following performance targets are achieved:

  •   Revenues;     •   Net Income;     •   Contract Revenues Targets (revenue
projected to be generated by new contracts into which the Company enters with
all but certain specified customers during the applicable bonus period,
regardless of when the revenue is actually recognized by the Company); and     •
  Individual performance goals.

     The Compensation Committee establishes the performance targets and
individual performance goals for the Company’s President and Chief Executive
Officer and the Executive Vice President and Chief Financial Officer. The
President and Chief Executive Officer establishes the performance targets and
individual performance goals for the other executive officers. Performance
targets for the remainder of the plan participants are set by the President and
Chief Executive Officer; while departmental supervisors establish the individual
performance goals for other participants in their respective departments.
Departmental and individual performance goals for 2008 include improving
customer service, enhancing technology, establishing growth opportunities
through, among other things, product expansion, improving internal processes,
and improving operational efficiencies.
     Each participant in the plan has a targeted bonus opportunity, and a
specified percentage of that opportunity relates to the extent to which each
performance target applicable to the participant is achieved. For each
performance target other than departmental or individual performance goals, the
plan sets forth specific levels at which 50%, 75%, 100%, 125% and 150% of the
target is achieved. A participant receives that specified percentage of the
portion of the bonus opportunity applicable to the target to the extent a
particular benchmark is achieved. Where the extent to which a target is achieved
falls between the specified percentage targets, the participant receives a pro
rated portion of the bonus opportunity. As a result of the foregoing, the
maximum bonus payable to a participant under the plan is 150% of the
participant’s bonus opportunity.
     For departmental and individual performance goals, (i) the Compensation
Committee determines the extent to which the goals have been achieved and any
related bonus has been earned for

 



--------------------------------------------------------------------------------



 



the Company’s President and Chief Executive Officer and Chief Financial Officer;
(ii) the Company’s President and Chief Executive Officer determines the extent
to which the goals have been achieved and any related bonus has been earned for
the remaining executive officers; and (iii) the participant’s departmental
supervisor determines the extent to which the goals have been achieved and any
related bonus has been earned for the remainder of the plan participants.
     The bonus opportunities and the related performance targets for each of the
Company’s executive officers are as follows:

                                      Percentage of Bonus Based On:            
            Global                     Individual   Contract         Bonus      
Net   Performance   Revenues Name   Position   Opportunity   Revenues   Income  
Goals   Targets
Michael J. McKelvey,
  President, Chief   375,000   20   60   20   —
Ph.D
  Executive Officer and Director                    
 
                       
Joel Morganroth,
  Chairman of the   98,428   30   70   —   —
MD1
  Board of Directors                    
 
  and Chief Scientific                    
 
  Officer                    
 
                       
Richard A. Baron
  Executive Vice   144,375   20   60   20   —
 
  President, Chief                    
 
  Financial Officer and                    
 
  Secretary                    
 
                       
Thomas P. Devine
  Executive Vice   118,125   20   60   20   —
 
  President and Chief                    
 
  Development Officer                    
 
                       
Amy Furlong
  Executive Vice   121,000   20   60   20   —
 
  President, Cardiac                    
 
  Safety                    
 
                       
Jeffrey S. Litwin,
  Executive Vice   136,500   20   35   20   25
MD2
  President and Chief                    
 
  Medical Officer                    
 
                       
John M. Blakeley
  Executive Vice   111,874   20   40   —   40
 
  President,                    
 
  International                    
 
  Operations and Sales                    
 
                       
Robert S. Brown
  Senior Vice   121,025   20   60   20   —
 
  President, Strategic                    
 
  Marketing, Planning                    
 
  & Outsourcing                    
 
  Partnerships                    
 
                       
Dave Laky
  Senior Vice   93,480   20   60   20   —
 
  President,eClinical                    
 
                       
Greg Sadowski
  Senior Vice   93,480   20   60   20   —
 
  President, ePRO                    
 
   
George Tiger
  Senior Vice   104,000   30   30   —   40
 
  President, Americas                    
 
  Sales                    

2



--------------------------------------------------------------------------------



 



 

1.   On February 19, 2008, the Board of Directors, at the recommendation of the
Compensation Committee, also approved amendments to the Consultant Agreement
dated January 1, 2007 between Joel Morganroth, M.D., P.C. and the Company. Under
the terms of this agreement, in addition to other terms including base pay,
Dr. Morganroth’s professional corporation is entitled to an 80% commission as a
percentage of our net revenues for services performed by the Company’s
consultant group that result directly from the marketing efforts of his
professional corporation. These commissions are not included in the table above.
  2.   Dr. Litwin is also entitled to an additional bonus of up to $70,000 based
on the extent to which the Company achieves specified Consulting Profits targets
(gross profits of the eRT consulting group defined as revenue less direct
payments made to providers of consulting services). This additional bonus is not
subject to the overall profit limitations of other aspects of the bonus plan.
This additional bonus is not included in the table above.

     Notwithstanding the foregoing, the Committee retains the discretion under
the plan to adjust or recommend to the Board an adjustment to the amount of any
bonus to be paid, regardless of whether or the extent to which any of the
objective criteria, including revenue, net income and Contract Revenues targets,
are achieved, and the Board retains the discretion to make any such adjustment
it deems appropriate.

3